                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 18-cv-02291-CMA-KMT

ALANNAH BLANKS, on behalf of herself and all others similarly situated,

       Plaintiff,

v.

MACHOL & JOHANNES, LLC,

       Defendant.


     ORDER GRANTING FINAL APPROVAL OF CLASS ACTION, GRANTING
 UNOPPOSED MOTION FOR ATTORNEYS’ FEES, COSTS, AND SERVICE AWARD,
                 AND DISMISSING CASE WITH PREJUDICE
______________________________________________________________________


       This matter is before the Court on Plaintiff Alannah Blanks’ Unopposed Motion

for Final Approval of Class Action Settlement and for Attorney’s Fees, Costs, and

Payment of Service Award for the Class Representative (Doc. # 40) and the parties’

Joint Motion for Entry of Final Approval of Class Action Settlement (Doc. # 44). For the

reasons set forth in Plaintiff’s Unopposed Motion and during the Court’s hearing on May

29, 2019, see (Doc. 43), the Court finds that the terms of the settlement are fair,

reasonable, and adequate. Therefore, the Court ORDERS:

       1. Settlement Classes: Pursuant to Federal Rule of Civil Procedure 23(b)(3),

           the Court certifies two classes (the “Settlement Classes,” composed of “Class

           Members”):
      a. The “FCRA Settlement Class” includes all Colorado consumers who

          have had their TransUnion consumer reports/credit scores published in

          various judicial court actions by Defendant within two years of the date

          of the filing of this action; and

      b. The “FDCPA Settlement Class” includes all Colorado consumers who

          have had their TransUnion consumer reports/credit scores published in

          various judicial court actions by Defendant within one year of the date

          of the filing of this action.

2. Class Representative and Class Counsel: The Court finally certifies

   Plaintiff Alannah Blanks as the Class Representative and Thomas L. Lyons,

   Jr. as Class Counsel.

3. Notices: The form and method for notifying the Class Members of the

   settlement and its terms and conditions was in conformity with this Court’s

   Order Granting Joint Motion for Preliminary Approval of Class Action

   Settlement (Doc. # 37) and satisfied the requirements of Fed. R. Civ. P.

   23(c)(2)(B) and due process and constituted the best notice practicable under

   the circumstances. The Court finds that the proposed notices were clearly

   designed to advise the Class Members of their rights.

4. Settlement Approval: The Court finds that the settlement of the lawsuit, on

   the terms and conditions set forth in the Settlement Agreement (Doc. # 34-1),

   is in all respects fundamentally fair, reasonable, adequate, and in the best

   interest of the Class Members, especially in light of the benefits to the Class


                                          2
   Members; the strength of the Plaintiff’s case; the complexity, expense, and

   probable duration of further litigation; the risk and delay inherent in possible

   appeals; and, the limited amount of any potential total recovery for the class.

      a. The settlement reflected in the Settlement Agreement (id.) is

          APPROVED and made an Order of this Court.

      b. The Settlement Administrator is HEREBY AUTHORIZED to distribute

          settlement payments to Class Members in accordance with the

          Settlement Agreement.

      c. This Order is binding on all Class Members, except the individual who

          requested exclusion from the Settlement Classes.

      d. The Settlement Agreement and this Order are not and shall not be

          construed as an admission by Defendant of any liability or wrongdoing

          in this or in any other proceeding.

5. Release of Claims: The Class Representative, the Class Members, and their

   successors and assigns are permanently barred and enjoined from instituting

   or prosecuting, either individually or as a class, or in any other capacity, any

   of the Released Claims against any of the Released Parties, as set forth in

   the Agreement. The Released Claims are compromised, settled, released,

   discharged, and dismissed with prejudice by virtue of these proceedings and

   this Order.

6. Service Award for Class Representative: The Court APPROVES a service

   award of $5,000.00 to the Class Representative, Plaintiff Alannah Blanks.


                                      3
7. Attorneys’ Fees: The Court APPROVES attorneys’ fees of $50,000.00 to be

   paid to Class Counsel.

8. Settlement Administrator’s Costs: The Settlement Administrator shall file a

   motion for costs, if any, no later than fourteen (14) days after the entry of this

   Order.

9. Dismissal of Lawsuit: This lawsuit is hereby DISMISSED WITH

   PREJUDICE in all respects.

10. The parties’ Joint Motion for Entry of Final Approval of Class Action

   Settlement (Doc. # 44) is GRANTED.



DATED: August 22, 2019
                                          BY THE COURT:



                                          _______________________________
                                          CHRISTINE M. ARGUELLO
                                          United States District Judge




                                      4
